DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5, 7, 10-12, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claims, Kretschmann teaches all of the limitations of the claims as shown below. 
	But, Kretschmann, Huang nor any other prior art of record teaches 
the at least one connector on the second base of each of the plurality of additional modules includes a first connector and a second connector; a first communication path and a second communication path are defined through the second base of each of the plurality of additional modules between the first connector and the second connector; and the backplane is defined within the second base of each of the plurality of additional modules by at least one of the first communication path and the second communication path.
Or
the processor module further includes a third chassis removably mounted to the first base; the third chassis includes a third embedded switch in communication with the first base; the external network is operatively connected to both the first chassis and the third chassis; and the first embedded switch and the third embedded switch are configured to operate in tandem to: receive the first data from the external network, transmit the first data to the backplane via the first base, receive the second data from the first base, and transmit the second data to the external network.
Or
the at least one connector on the second base of each of the plurality of additional modules includes a first connector and a second connector; at least one communication path is defined through the second base of each of the plurality of additional modules between the first connector and the second connector; the second base of each of the plurality of additional modules further includes at least one switch, the at least one switch establishes a first communication path for the backplane between the first connector and the second connector of the second base when the second chassis is removed from the second base, and the at least one switch establishes a second communication path for the backplane between the first connector and the second embedded switch and a third communication path for the backplane between the second connector and the second embedded switch when the second chassis is mounted to the second base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,739,745. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the Patent Number 10,739,745 with obvious wording variations such as external network and first network. 

Allowable Subject Matter
Claim  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-9, 13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kretschmann et al (US 2015/0347161).

Per claim 1, Kretschmann teaches an industrial controller with a modular backplane, wherein the industrial controller is configured to control operation of a machine or process, the industrial controller comprising (Fig. 1, 3 and abstract): 
a processor module configured to execute a control program which controls operation of the machine or process, the processor module including (Fig. 1 and paragraph 0044 teaches processor module and see paragraph 0018 and 0022 that teaches a module 22): 
a first base including a connector (paragraph 0023 and 0039 teaches first connector), and 
a first chassis removably mounted to the first base, the first chassis including a first embedded switch (Fig. 3 and 4 teaches removable chassis. Paragraph 0018 teaches data transfer between controller 14 and devices 18 and 20. 0045 teaches embedded switches. Further, dispatching data from controller 14 to devices 18, 20 and back is a function of a logical data switch); and 
a plurality of additional modules, each of the plurality of additional modules including (paragraph 0018 and 0022 teaches plurality of modules 22):
 a second base, the second base including at least one connector configured to be connected to either the connector of the first base or to the at least one connector of another additional module (paragraph 0023 and 0039 and further Fig. 3 and 4), and 
a second chassis removably mounted to the second base, the second chassis including a second embedded switch (Fig. 3 and 4 teaches removable chassis. Paragraph 0018 teaches data transfer between controller 14 and devices 18 and 20. 0045 teaches embedded switches. Further, dispatching data from controller 14 to devices 18, 20 and back is a function of a logical data switch), wherein: 
a backplane defines a communication path between the first base and the second base of each of the plurality of additional modules (paragraph 0015, 0023, 0039 and Fig. 3 and 4), and the first embedded switch is operative to: 
receive first data from an external network operatively connected to the first chassis (signals from devices 18 and 20. See paragraph 0033 and Fig. 1), 
transmit the first data to the backplane via the first base (Fig. 1 teaches transmitting data between the first base and the backplane), 
receive second data from the first base, wherein the second data is communicated via the backplane (see signals from controller 14, paragraph 0033 and Fig. 1), and
transmit the second data to the external network (paragraph 0018 and 0033 teaches transferring/transmitting the data to the external network).  

Per claim 2, Kretschmann teaches wherein the first embedded switch is operative to: receive the first data in a first communication protocol and the second data in a second communication protocol, {01495781.DOCX/ 126convert the first data to the second communication protocol and convert the second data to the first communication protocol, and transmit the first data in the second communication protocol via the backplane and transmit the second data in the first communication protocol via the external network (paragraph 0018 and 0033 teaches data transfer between devices 18 and 20 and paragraph 0019 teaches receiving and converting from one protocol to a second protocol and transmitting the data. Also see paragraph 0018 and 0033 that teaches transmitting data). 
Per claim 6, Kretschmann teaches wherein at least one of the plurality of additional modules includes a third chassis removably mounted to the second base, and wherein the third chassis includes a third embedded switch in communication with the corresponding second base (paragraph 0018 teaches communication between controller and plurality of devices 18 and 20. Figs. 1, 3-4 teaches plurality of modules with chassis removably mounted to the base).  

Per claim 8 and 15, see rejection of claim 1. 
Per claim 9, 16 and 17, see rejection of claim 2. 
Per claim 13, see rejection of claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMEED ALIZADA/Primary Examiner, Art Unit 2685